DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Applicant's election with traverse of Group I in the reply filed on 13 September 2022 is acknowledged.  The traversal is on the ground(s) that the search would not be burdensome.  This is not found persuasive because, as stated in the Requirement for Restriction/Election, the inventions have acquired a separate status in the art because of their recognized divergent subject matter as exemplified by their different classification.   Furthermore, a search for the inventions of all of the groups would not be co-extensive because a search indicating the process is novel or nonobvious would not extend to a holding that the product itself is novel or nonobvious; similarly, a search indicating that the product is known or would have been obvious would not extend to a holding that the process is known or would have been obvious.
The requirement is still deemed proper and is therefore made FINAL.
Claims 65-71 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 13 September 2022.
Claims 52-64 are under prosecution.


Specification
3.	The use of trade names or marks used in commerce (including but not necessarily limited to Ficoll), has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Information Disclosure Statement
4.	The Information Disclosure Statements filed 7 April 2020, 29 May 2020, 17 September 2020, 12 November 2020, 17 March 2021, 3 May 2021, 1 March 2022, 1 April 2022, and 13 May 2022 are acknowledged and have been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Interpretation
5.	The claims are subject to the following interpretation:
A. 	Claim 52 (upon which claims 53-54 and 57-64 depend) recites a formamide concentration “of about 25% v/v or less.”  The limitations is interpreted as requiring at least some non-zero concentration of formamide.
B.	It is noted that a Declaration was filed 8 June 2017 in parent Application No. 14,348,134 (now U.S. Patent No. 10,662,465 B2, 26 May 2020).  While paragraphs 8-11 of the Declaration state that the compositions and methods of “the ‘656 PCT” (i.e., Matthiesen, PCT International Publication No. WO 2010/097656 A1, published 2 September 2010; cited below as prior art) were not meant to be used in a hybridization composition or method, these statements do not negate the fact that the claimed compositions are described in the ‘656 PCT as discussed in the rejections below.
In addition, the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated (In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); See MPEP 2112.02).
The courts have held that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer” (Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); see also In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), where the court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel”).  See MPEP 2111.01 I.
The phrase “hybridization composition” therefore clearly defines a use of the claimed composition, and thus does not further distinguish the composition over the prior art.  
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 52-54 and 57-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 52 (upon which claims 53-54 and 57-64 depend) is indefinite in the recitation “about 25% v/v or less.”  The phrase “or less” typically indicates a maximum point; however, the phrase “or less” is controverted by the term “about,” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these two terms makes it unclear what maximum values are encompassed by the claim.  See MPEP 2173.05 (b) III, which discusses the phrase “less than about.”  The phrase “about…or less” is deemed indefinite for similar reasons.
B.	Claim 54 is indefinite because the claim describes a use of the composition that is subject to the conditions of said use.  As noted in the examples found in the instant specification, hybridization is dependent upon temperature.  Thus, a composition meeting the limitations of claim 54 would infringe when used at one temperature but would not infringe when used at another (e.g., a cooler) temperature.  The ordinary artisan is therefore unable to ascertain the metes and bounds of the instant claim as the same composition either infringes or does not infringe based on how it is used.
C.	Claim 58 (upon which claims 59-61 depend) contains the trademark/trade name Ficoll.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a product name and, accordingly, the identification/description is indefinite.




Claim Rejections - 35 USC § 102/103
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 52-64 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Utermohlen et al (U.S. Patent Application Publication No. US 2002/0102554 A1,published 1 August 2002).
	Regarding claims 52-64, Utermohlen et al teach a hybridization composition (i.e., buffer) comprising 20% v/v formamide (i.e., claims 52 and 55-56), 20% wt/vol of the accelerant dextran sulfate (i.e., claims 57-61), and 300 mM of the salt NaCl (i.e., claims 53 and 62-63; claim 6 of Utermohlen et al), and that the hybridization composition comprises a probe (i.e., claim 52; paragraph 0027).   Utermohlen et al also teach the composition comprises a blocking agent (i.e., claim 64; paragraph 0064).  
With respect to claim 54, it is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
Alternatively, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges alternatively represent routine optimization and/or an obvious variant of the values taught by the prior art. 
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
Thus, because Utermohlen et al teach all of claimed elements, the composition is anticipated or, alternatively, obvious over Utermohlen et al. 
11.	Claims 52-64 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Matthiesen (PCT International Publication No. WO 2010/097656 A1, published 2 September 2010) in combination with Utermohlen et al (U.S. Patent Application Publication No. US 2002/0102554 A1,published 1 August 2002).
	Regarding claims 52-53, Matthiesen teaches a hybridization composition comprising a probe (page 2),  formamide in an amount of less than 25% (page 6), an accelerating agent of about 80% (page 22) and a salt at about 122 mM (page 24).  
	Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively represent routine optimization and/or an obvious variant of the values taught by the prior art. 	
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Matthiesen also teaches having less than 25% formamide advantageously reduces the toxicity of the solution (page 6).  Thus, Matthiesen teaches the known techniques discussed above.
	While Matthiesen teaches solvents added based on v/v (page 6), Matthiesen does not explicitly teach formamide is present based on v/v.
However, Utermohlen et al teach hybridization compositions (i.e., buffers) wherein the formamide amounts are based on v/v formamide and the accelerant dextran sulfate is based on w/v dextran sulfate (claim 6 of Utermohlen et al).  Utermohlen et al also teach the compositions have the added advantage of being useful for automated hybridization processes (Abstract).  Thus, Utermohlen et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Matthiesen and Utermohlen et al to arrive at the instantly claimed compositions with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in compositions having the added advantages of reduced toxicity of the solution as explicitly taught by Matthiesen  (page 6) as well as  being useful for automated hybridization processes as explicitly taught by Utermohlen et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Matthiesen and Utermohlen et al could have been combined with predictable results because the known techniques of Matthiesen and Utermohlen et al predictably result in useful solutions for processing nucleic acids.
Regarding claim 54, the composition of claim 53 is discussed above.
It is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.
This rejection is further based on judicial precedent following In re Fitzgerald, 205 USPQ 594.  The performance of the hybridization in less than 4 hours (e.g., Example 2).  The burden is on Applicant to show that the claimed values are either different or non-obvious over that of Matthiesen.
	Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively represent routine optimization and/or an obvious variant of the values taught by the prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claims 55-63, the composition of claim 53 is discussed above. Matthiesen teaches 10% formamide (i.e., claims 55-56; page 6), 20% of the accelerating agent dextran sulfate (i.e., claims 57-61; page 22),  and a salt concentration of 600 mM NaCl (i.e., claims 62-63; page 23).  Utermohlen et al also teach the claimed ranges as discussed above.
	Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively represent routine optimization and/or an obvious variant of the values taught by the prior art. 	
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 64, the composition of claim 52 is discussed above.  Matthiesen teaches calf thymus DNA as a blocking agent (page 25 and Example 16). Utermohlen et al also teach the composition comprises a blocking agent (paragraph 0064).  

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 52-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 9,297,035 B2 in view of Utermohlen et al (U.S. Patent Application Publication No. US 2002/0102554 A1, published 1 August 2002). 
Both sets of claims are drawn to compositions with dextran sulfate, less than 25% formamide, salt, blocking groups, probes (i.e., sequences), hybridization times, and overlapping concentration ranges, which are obvious for the reasons stated in the rejections above.  Any additional limitations of the ‘035 claims are encompassed by the open claim language “comprising” found in the instant claims.
The ‘035 claims do not discuss v/v or w/v.
However, these limitations, as well as others detailed above and the rational to combine with Utermohlen et al, are discussed above, thereby rendering the claims unpatentable over the ‘035 claims. 
14.	Claims 52-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-54 of U.S. Patent No. 9,303,287 B2 in view of Utermohlen et al (U.S. Patent Application Publication No. US 2002/0102554 A1, published 1 August 2002). 
Both sets of claims are drawn to compositions with dextran sulfate, less than 25% formamide, salt, blocking groups, probes (i.e., sequences), hybridization times, and overlapping concentration ranges, which are obvious for the reasons stated in the rejections above.  Any additional limitations of the ‘287 claims are encompassed by the open claim language “comprising” found in the instant claims.
The ‘287 claims do not discuss v/v or w/v.
However, these limitations, as well as others detailed above and the rational to combine with Utermohlen et al, are discussed above, thereby rendering the claims unpatentable over the ‘287 claims. 
15.	 Claims 52-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 and 35-61 of U.S. Patent No. 9,309,562 B2 in view of Utermohlen et al (U.S. Patent Application Publication No. US 2002/0102554 A1, published 1 August 2002). 
Both sets of claims are drawn to compositions with dextran sulfate, less than 25% formamide, salt, blocking groups, probes (i.e., sequences), hybridization times, and overlapping concentration ranges, which are obvious for the reasons stated in the rejections above.  Any additional limitations of the ‘562 claims are encompassed by the open claim language “comprising” found in the instant claims.
The ‘562 claims do not discuss w/v.
However, this limitation, as well as others detailed above and the rational to combine with Utermohlen et al, are discussed above, thereby rendering the claims unpatentable over the ‘562 claims. 
16.	 Claims 52-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-20 of U.S. Patent No. 10,202,638 B2 in view of Utermohlen et al (U.S. Patent Application Publication No. US 2002/0102554 A1, published 1 August 2002). 
Both sets of claims are drawn to compositions with dextran sulfate, less than 25% formamide, salt, probes (i.e., sequences), hybridization times, and overlapping concentration ranges, which are obvious for the reasons stated in the rejections above.  Any additional limitations of the ‘638 claims are encompassed by the open claim language “comprising” found in the instant claims.
The ‘638 claims do not discuss v/v, w/v, or blocking groups.
However, these limitations, as well as others detailed above and the rational to combine with Utermohlen et al, are discussed above, thereby rendering the claims unpatentable over the ‘638 claims. 
17.	Claims 52-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,662,465 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the same limitations with overlapping concentration ranges, which are obvious for the reasons stated in the rejections above. Any additional limitations of the ‘465 claims are encompassed by the open claim language “comprising” found in the instant claims
18.	Claims 52-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11,118,214 B2 in view of Utermohlen et al (U.S. Patent Application Publication No. US 2002/0102554 A1, published 1 August 2002). 
Both sets of claims are drawn to compositions with dextran sulfate, less than 25% formamide, salt, probes (i.e., sequences), blocking agents, and overlapping concentration ranges, which are obvious for the reasons stated in the rejections above.  Any additional limitations of the ‘214 claims are encompassed by the open claim language “comprising” found in the instant claims.
The ‘214 claims do not discuss w/v.
However, this limitation, as well as others detailed above and the rational to combine with Utermohlen et al, are discussed above, thereby rendering the claims unpatentable over the ‘214 claims. 
19.	Claims 52-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,118,226 B2 in view of Utermohlen et al (U.S. Patent Application Publication No. US 2002/0102554 A1, published 1 August 2002). 
Both sets of claims are drawn to compositions with dextran sulfate, less than 25% formamide, salt, probes (i.e., sequences), blocking agents, and overlapping concentration ranges, which are obvious for the reasons stated in the rejections above.  Any additional limitations of the ‘226 claims are encompassed by the open claim language “comprising” found in the instant claims.
The ‘226 claims do not discuss w/v.
However, this limitation, as well as others detailed above and the rational to combine with Utermohlen et al, are discussed above, thereby rendering the claims unpatentable over the ‘226 claims. 
20.	Claims 52-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 77-106 of copending Application No. 16/240,448 in view of Utermohlen et al (U.S. Patent Application Publication No. US 2002/0102554 A1, published 1 August 2002). 
Both sets of claims are drawn to compositions with dextran sulfate, salt, probes (i.e., sequences), blocking agents, and overlapping concentration ranges, which are obvious for the reasons stated in the rejections above.  Any additional limitations of the ‘448 claims are encompassed by the open claim language “comprising” found in the instant claims.
The ‘448 claims do not discuss formamide.
However, this limitation, as well as others detailed above and the rational to combine with Utermohlen et al, are discussed above, thereby rendering the claims unpatentable over the ‘448 claims. 
This is a provisional nonstatutory double patenting rejection.
21.	Claims 52-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 77-106 of copending Application No. 16/240,448 in view of Matthiesen (PCT International Publication No. WO 2010/097656 A1, published 2 September 2010) in combination with Utermohlen et al (U.S. Patent Application Publication No. US 2002/0102554 A1, published 1 August 2002). 
Both sets of claims are drawn to compositions with dextran sulfate, salt, probes (i.e., sequences), blocking agents, and overlapping concentration ranges, which are obvious for the reasons stated in the rejections above.  Any additional limitations of the ‘448 claims are encompassed by the open claim language “comprising” found in the instant claims.
The ‘448 claims do not discuss formamide.
However, this limitation, as well as others detailed above and the rationale to combine with both Matthiesen and Utermohlen et al, are discussed above, thereby rendering the claims unpatentable over the ‘448 claims. 
This is a provisional nonstatutory double patenting rejection.

22.	Claims 52-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 61-69 and 71-79 of copending Application No. 17/473,524 in view of Utermohlen et al (U.S. Patent Application Publication No. US 2002/0102554 A1, published 1 August 2002). 
Both sets of claims are drawn to compositions with formamide, dextran sulfate, salt, probes (i.e., sequences), blocking agents, and overlapping concentration ranges, which are obvious for the reasons stated in the rejections above.  Any additional limitations of the ‘524 claims are encompassed by the open claim language “comprising” found in the instant claims.
The ‘524 claims do not discuss v/v of formamide or w/v.
However, these limitations, as well as others detailed above and the rational to combine with Utermohlen et al, are discussed above, thereby rendering the claims unpatentable over the ‘524 claims. 
This is a provisional nonstatutory double patenting rejection.
23.	Claims 52-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 77-96 of copending Application No. 17/588,023 in view of Utermohlen et al (U.S. Patent Application Publication No. US 2002/0102554 A1, published 1 August 2002). 
Both sets of claims are drawn to compositions with formamide, dextran sulfate, salt, probes (i.e., sequences), blocking agents, and overlapping concentration ranges, which are obvious for the reasons stated in the rejections above.  Any additional limitations of the ‘023 claims are encompassed by the open claim language “comprising” found in the instant claims.
The ‘023 claims do not discuss wt/v.
However, this limitation, as well as others detailed above and the rational to combine with Utermohlen et al, are discussed above, thereby rendering the claims unpatentable over the ‘023 claims. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
24.	No claim is allowed.
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634